DETAILED ACTION
Applicant’s arguments filed on 11/25/2020 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Kaul (WO 2016/105817 A1).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed on 11/25/2020 have been fully considered but are moot in view of the new ground of rejection.
Regarding claim 13, the applicant argues that Tsien does not teach or suggest transmitting message in “a source-synchronous manner” (Remarks, pages 12-13)
In response to applicant’s argument, the examiner respectfully disagrees.
Tsien discloses an on-chip interconnection network (see [0015]).  An on-chip network is implemented as a synchronous system.



In response to applicant’s argument, the examiner respectfully disagrees.
Tsien discloses a request inflight table referred to herein as the missing address file (MAF), located in the protocol agent (see [0032]), which corresponds with “a routing table”.  Further, Tsien discloses that writeback transactions have a resource dependency on allocation into the MAF.  Tsien also discloses a reserved writeback allocation path into the MAF (see [0038])
Regarding claim 21, the applicant argues that Tsien does not teach “at least three bi-directional source-synchronous ring networks”
In response to applicant’s argument, the examiner respectfully disagrees.
Tsien discloses four bi-directional source-synchronous ring networks 211, 212, 213 and 214 in paragraph [0020].
Regarding claim 22, the applicant argues that Tsien does not teach “performing communications between the data transport stations and the communication nodes in a source-synchronous manner”
In response to applicant’s argument, the examiner respectfully disagrees.
Tsien discloses the first and second protocol agents are responsible for arbitrating between the various operations are managed and completed in a manner consistent with the caching protocol of the caching architecture in paragraph [0019].

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 9-12 are rejected under 35 U.S.C. §103 as being unpatentable over Tsien (US 2010/0262788 A1) in view of Kaul (WO 2016/105817 A1).
As per claim 1, Tsien discloses a permutated ring network comprising: 
a plurality of bi-directional source-synchronous ring networks (Tsien, [0017], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction), each having a plurality of data transport stations (Tsien, [0030], a pre-coherence channel consists of an ordered mechanism to transport cache events from the cache agent into the protocol agent) a first message bus for transmitting messages between the data transport stations in a first direction (Tsien, [0020], data bus), a first clock path for transmitting a first clock signal between the data transport stations in the first direction (Tsien, [0016], a first protocol agent during a first clock cycle in a first direction)
Tsien does not explicitly disclose wherein the messages on the first message bus are latched in the data transport stations in response to the first clock signal in a source-synchronous manner.
Kaul discloses wherein the messages on the first message bus are latched in the data transport stations (Kaul, [0039], latched into the receiving state element) in response to the first clock signal in a source-synchronous manner (Kaul, [0057], a hybrid source-synchronous))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kaul related to wherein the messages on the first message bus are latched in the data transport stations in response to the first clock signal in a source-synchronous manner and have modified the teaching of Tsien in order to improve the throughput and latency [0040]
Tsien in view of Kaul disclose a second message bus for transmitting messages between the data transport stations in a second direction, opposite the first direction (Tsien, [0020], data bus), and a second clock path for transmitting a second clock signal between the data transport stations in the second direction (Tsien, [0016], transmitting a second operation, such as a write-back operation, to the first or a second protocol agent in the opposite direction), wherein the messages on the second message bus are latched in the data transport stations (Kaul, [0039], latched into the receiving state element) in response to the second clock signal in a source-synchronous manner (Kaul, [0057], a hybrid source-synchronous))
a plurality of communication nodes, wherein each of the communication nodes is coupled to one of the data transport stations in each of the plurality of bi-directional source-synchronous ring networks (Tsien, [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 that correspond to a first caching protocol agent ("protocol agent") 209 and a second set of caching agents 202, 204, 206, and 208 that correspond to a second protocol agent 210)

As per claim 2, Tsien in view of Kaul disclose the permutated ring network of claim 1, wherein each of the communication nodes includes a connection to each of the other communication nodes, wherein the connection includes a direct connection between adjacent data transport stations (Tsien, [0004], the caching agent is coupled to a specific coherence protocol agent; [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 connect to a second set of caching agents 202, 204, 206, and 208)

As per claim 4, Tsien in view of Kaul disclose the permutated ring network of claim 1,  wherein the bi-directional source-synchronous ring networks (Kaul, [0057], a hybrid source-synchronous) operate in a first clock domain, and at least one of the communication nodes operates in a second clock domain, different than the first clock domain (Kaul, [0052], a first margin was less than the clock period or greater than the clock period, whether the delay plus the first margin plus a second margin was less than the clock period or greater than the clock period)

(Tsien, [0032], a request inflight table referred to herein as the missing address file (MAF)) that defines communication paths on the bi-directional source-synchronous ring networks for communications between each of the possible pairs of communication nodes (Tsien, [0038], writeback transactions have a resource dependency on allocation into the MAF.  As long as there is a reserved writeback allocation path into the MAF, writebacks can achieve still forward progress even by blocking the input event stream)

As per claim 9, Tsien in view of Kaul disclose the permutated ring network of claim 1, wherein the permutated ring network includes at least three bi-directional source-synchronous ring networks (Tsien, [0017], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction)

As per claim 10, Tsien in view of Kaul disclose the permutated ring network of claim 1, wherein communications between the data transport stations and the communication nodes is performed in a source-synchronous manner (Tsien, [0019], the first and second protocol agents are responsible for arbitrating between the various operations are managed and completed in a manner consistent with the caching protocol of the caching architecture)

As per claim 11, Tsien in view of Kaul disclose the permutated ring network of claim 1, wherein the data transport stations and the communication nodes are fabricated on a single (Tsien, [0004], In some prior art multi-core or single-core processors, for example, the caching agent is coupled to a specific coherence protocol agent, which may be physically integrated within the caching agent to which it corresponds)

As per claim 12, Tsien in view of Kaul disclose the permutated ring network of claim 1, wherein the communication nodes are coupled to data transport stations having different relative positions in the bi-directional source synchronous ring networks (Tsien, [0016], transmitting a second operation, such as a write-back operation, to the first or a second protocol agent in the opposite direction)

Claim 3 is rejected under 35 U.S.C. §103 as being unpatentable over Tsien in view of Kaul and further in view of Kubat et al. (US 7,710,878 B1) hereinafter “Kubat”.
As per claim 3, Tsien in view of Kaul disclose the permutated ring network of claim 1, they do not explicitly disclose wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication nodes. 
Kubat discloses wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication nodes (Kubat, col. 3, lines 52-53, RPR networks generally comprise transport stations that are typically connected in a ring topology)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kubat related to wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8, 13, 14, 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsien (US 20100262788 A1).
As per claim 6, Tsien discloses a permutated ring network comprising: 
a plurality of bi-directional source-synchronous ring networks, each having a plurality of data transport stations (Tsien, [0017], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction) 
a plurality of communication nodes, wherein each of the communication nodes is coupled to one of the data transport stations in each of the plurality of bi-directional source-synchronous ring networks (Tsien, [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 that correspond to a first caching protocol agent ("protocol agent") 209 and a second set of caching agents 202, 204, 206, and 208 that correspond to a second protocol agent 210)
and a routing table (Tsien, [0032], a request inflight table referred to herein as the missing address file (MAF)) that defines communication paths on the bi-directional source-synchronous ring networks for communications between each of the possible pairs of communication nodes (Tsien, [0038], writeback transactions have a resource dependency on allocation into the MAF.  As long as there is a reserved writeback allocation path into the MAF, writebacks can achieve still forward progress even by blocking the input event stream), wherein the routing table specifies that a first group of the possible pairs of communication nodes that communicate through paths on the bi-directional source-synchronous ring networks that include exactly two of the data transport stations (Tsien, [0023], rings 211 and 212 can communicate information in a clockwise (CW) direction), and a second group of the possible pairs of communication nodes that communicate through paths on the bi-directional source-synchronous ring networks that include more than two of the data transport stations (Tsien, [0023], rings 213 and 214 can communicate information in a counter-clockwise (CCW) direction)

As per claim 7, Tsien discloses the permutated ring network of claim 6, wherein the first group includes pairs of communication nodes that require first communication bandwidths, and the second group includes pairs of communication nodes that require second communication bandwidths, wherein the first communication bandwidths are greater than the second communication bandwidths (Tsien, [0055], allow bandwidth to be doubled)


a plurality of bi-directional source-synchronous ring networks, each having a plurality of data transport stations (Tsien, [0017]], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction)
a plurality of communication nodes, wherein each of the communication nodes is coupled to one of the data transport stations in each of the plurality of bi-directional source-synchronous ring networks (Tsien, [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 that correspond to a first caching protocol agent ("protocol agent") 209 and a second set of caching agents 202, 204, 206, and 208 that correspond to a second protocol agent 210)
and a routing table (Tsien, [0032], a request inflight table referred to herein as the missing address file (MAF)) that defines communication paths on the bi-directional source-synchronous ring networks for communications between each of the possible pairs of communication nodes (Tsien, [0038], writeback transactions have a resource dependency on allocation into the MAF.  As long as there is a reserved writeback allocation path into the MAF, writebacks can achieve still forward progress even by blocking the input event stream), wherein the routing table specifies that a first group of the possible pairs of communication nodes that communicate through paths on a single one of the bi-directional source-synchronous ring networks (Tsien, [0023], rings 211 and 212 can communicate information in a clockwise (CW) direction), and a second group of the possible pairs of communication nodes that communicate through paths on all of the bi-directional source-synchronous ring networks (Tsien, [0023], rings 213 and 214 can communicate information in a counter-clockwise (CCW) direction)

As per claim 13, Tsien discloses a method of transporting data between a plurality of communication nodes on an integrated circuit chip, comprising: 
transmitting messages from the communication nodes to a plurality of bi-directional ring networks (Tsien, [0017]], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction), wherein each of the bi-directional ring networks includes a plurality of data transport stations connected in a ring, and each of the communication nodes transmits messages to a data transport station in each of the bi-directional ring networks Tsien, [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 that correspond to a first caching protocol agent ("protocol agent") 209 and a second set of caching agents 202, 204, 206, and 208 that correspond to a second protocol agent 210) 
and transmitting the messages in a source-synchronous manner (Tsien, [0015], On-chip network.  Note that, On-chip network is implemented as a synchronous system) between the data transport stations of the bi-directional ring networks (Tsien, [0019], the first and second protocol agents are responsible for arbitrating between the various operations are managed and completed in a manner consistent with the caching protocol of the caching architecture)

As per claim 14, Tsien discloses the method of claim 13, wherein each of the communication nodes transmits messages to each of the other communication nodes, such that each of the messages is transmitted through exactly two of the data transport stations (Tsien, [0004], the caching agent is coupled to a specific coherence protocol agent; [0030], a pre-coherence channel consists of an ordered mechanism to transport cache events from the cache agent into the protocol agent)

As per claim 17, Tsien discloses the method of claim 13, further comprising maintaining a routing table (Tsien, [0032], a request inflight table referred to herein as the missing address file (MAF)) that defines communication path on the bi-directional source-synchronous ring networks for communications between each of the possible pairs of communication nodes (Tsien, [0038], writeback transactions have a resource dependency on allocation into the MAF.  As long as there is a reserved writeback allocation path into the MAF, writebacks can achieve still forward progress even by blocking the input event stream)

As per claim 18, Tsien discloses The method of claim 13, further comprising: specifying a first group of the possible pairs of communication nodes that communicate through paths on the bidirectional source-synchronous ring networks that include exactly two of the data transport stations (Tsien, [0023], rings 211 and 212 can communicate information in a clockwise (CW) direction); and specifying a second group of the possible pairs of communication nodes that communicate through paths on the bidirectional source-synchronous ring networks that include more than two of the data transport stations (Tsien, [0023], rings 213 and 214 can communicate information in a counter-clockwise (CCW) direction)

As per claim 19, Tsien discloses the method of claim 18, wherein the first group includes pairs of communication nodes that require first communication bandwidths, and the second group includes pairs of communication nodes that require second communication (Tsien, [0055], allow bandwidth to be doubled)

As per claim 20, Tsien discloses the method of claim 13, further comprising: 
specifying a first group of the possible pairs of communication nodes that communicate through paths on a single one of the bi-directional source-synchronous ring networks ([0023], rings 211 and 212 can communicate information in a clockwise (CW) direction)
and specifying a second group of the possible pairs of communication nodes that communicate through paths on all of the bi-directional source-synchronous ring networks ([0023], rings 213 and 214 can communicate information in a counter-clockwise (CCW) direction

As per claim 21, Tsien discloses the method of claim 13, wherein the permutated ring network includes at least three bi-directional source-synchronous ring networks (Tsien, [0020], four communication channels, 211, 212, 213 and 214)

As per claim 22, Tsien discloses the method of claim 13, further comprising performing communications between the data transport stations and the communication nodes in a source-synchronous manner (Tsien, [0019], the first and second protocol agents are responsible for arbitrating between the various operations are managed and completed in a manner consistent with the caching protocol of the caching architecture)

(Tsien, [0004], In some prior art multi-core or single-core processors, for example, the caching agent is coupled to a specific coherence protocol agent, which may be physically integrated within the caching agent to which it corresponds)

As per claim 24, Tsien discloses a method of transporting data between a plurality of communication nodes on an integrated circuit chip (Tsien, [0015], an on-chip interconnection network), comprising: 
transmitting messages from the communication nodes to a plurality of bi-directional ring networks (Tsien, [0017]], FIG. 2, four rings, two of which are capable of transmitting information in a clockwise direction and two of which are capable of transmitting information in a counter clockwise direction), wherein each of the bi-directional ring networks includes a plurality of data transport stations connected in a ring (Tsien, [0030], a pre-coherence channel consists of an ordered mechanism to transport cache events from the cache agent into the protocol agent), and each of the communication nodes transmits messages to a data transport station in each of the bi-directional ring networks (Tsien, [0016], transmitting a second operation, such as a write-back operation, to the first or a second protocol agent in the opposite direction), wherein the communication nodes are coupled to data transport stations having different relative positions in the bidirectional source synchronous ring networks (Tsien, [0017], FIG. 2 depicts a first set of caching agents 201, 203, 205, and 207 that correspond to a first caching protocol agent ("protocol agent") 209 and a second set of caching agents 202, 204, 206, and 208 that correspond to a second protocol agent 210)
([0019], the operations are managed and completed in a manner consistent with the caching protocol of the caching architecture) between the data transport stations of the bidirectional ring networks (Tsien, [0016], the first or a second protocol agent in the opposite direction)

Claim 15 is rejected under 35 U.S.C. §103 as being unpatentable over Tsien in view of Kubat.
As per claim 15, Tsien discloses the method of claim 13, Tsien does not explicitly disclose wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication nodes.
Kubat discloses wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication nodes (Kubat, col. 3, lines 52-53, RPR networks generally comprise transport stations that are typically connected in a ring topology)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kubat related to wherein a unique pair of adjacent data transport stations provides a connection between each pair of the communication nodes and have modified the teaching of Tsien in order to increase the load of the bi-directional ring (Abstract).

Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Tsien in view of Kaul.


Kaul discloses operating the bi-directional source-synchronous ring networks (Kaul, [0057], a hybrid source-synchronous) in a first clock domain, operating at least one of the communication nodes in a second clock domain, different than the first clock domain (Kaul, [0052], a first margin was less than the clock period or greater than the clock period, whether the delay plus the first margin plus a second margin was less than the clock period or greater than the clock period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Kaul related to operating the bi-directional source-synchronous ring networks in a first clock domain; and operating at least one of the communication nodes in a second clock domain, different than the first clock domain and have modified the teaching of Tsien in order to improve the throughput and latency [0040].

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                           

/PETER CHEN/Primary Examiner, Art Unit 2462